UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. Form 10-K (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2007 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from .to . . Commission File No. 2-63322 International Shipholding Corporation (Exact name of registrant as specified in its charter) Delaware 36-2989662 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 11 North Water St.Suite 18290Mobile, AL 36602 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(251) 243-9100 Securities registered pursuant to Section 12(b) of the Act: Title of each class Common Stock, $1 Par Value Name of each exchange on which registered New York Stock Exchange Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes ☐ No ☑ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes ☐ No ☑ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ☑No ☐ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer☐Accelerated filer ☑ Non-accelerated filer☐Small reporting company☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ☐ No ☑ State the aggregate market value of the voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter. Date Amount June Indicate the number of shares outstanding of each of the registrant's classes of common stock, as of the latest practicable date. Common stock, $1 par value7,675,142 shares outstanding as of March 5, DOCUMENTS INCORPORATED BY REFERENCE Portions of the registrant's definitive proxy statement have been incorporated by reference into Part III of this Form 10-K. INTERNATIONAL SHIPHOLDING CORPORATION TABLE OF CONTENTS PARTI2 ITEM 1.Business 2 ITEM 1a.Risk Factors7 ITEM 1b.Unresolved Staff Comments8 ITEM 2.Properties 8 ITEM 3.LegalProceedings 9 ITEM 4.Submission of Matters to a Vote of Security Holders 9 ITEM 4a.Executive Officers and Directors of the Registrant 9 PARTII 10 ITEM 5.Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 10 ITEM 6.Selected Financial Data 11 ITEM 7.Management’sDiscussion and Analysis of Financial Condition and Results ofOperations 12 ITEM 7a.Quantitative and Qualitative Disclosures About Market Risk19 ITEM 8.Financial Statements and Supplementary Data 19 ITEM 9.Changesin and Disagreements with Accountants on Accounting and Financial Disclosure19 ITEM 9a.Controls and Procedures 19 ITEM 9b.Other Information20 PARTIII 21 ITEM 10.Directors, Executive Officers and Corporate Governance 21 ITEM 11.Executive Compensation 21 ITEM 12.Security Ownership Of Certain Beneficial Owners and Management and Related Stockholder Matters 21 ITEM 13.Certain Relationships and Related Transactions, and Director Independence 21 ITEM 14.Principal Accounting Fees and Services21 PARTIV 22 ITEM 15.Exhibits, Financial Statement Schedules22 SIGNATURES 1 Table of Contents PART
